Citation Nr: 1500673	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2011, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge in August 2012.  Transcripts of the hearings are included in the claims file.

The case was previously remanded in July 2014. The requested development has been completed and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.
 
2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
 
2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2011 letter, prior to the date of the issuance of the appealed August 2011 rating decision.  The February 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of an April 2011 VA examination.  The Veteran's service, VA outpatient and private treatment have been associated with the record.

The April 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he developed hearing loss and tinnitus due to noise exposure in service.  He has alleged that he was exposed to cannon and gun noise in service which caused his current hearing loss disability and tinnitus. 

The Veteran was provided with a VA examination in April 2011.  At that examination, the examiner noted the Veteran's noise exposure in service.  Noise exposure post-service was also noted from hunting.  Service treatment records were reviewed, but private treatment records and VA outpatient treatment records were not reviewed.  Puretone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
30
40
RIGHT
10
10
15
30
45

Average puretone thresholds were 23.75 on the left ear and 25 on the right ear.  Speech recognition scores were 98 percent in the left ear and 96 percent in the right ear. 

Hearing loss and tinnitus were diagnosed.  The examiner provided an opinion that the Veteran's hearing loss was not a result of in-service noise exposure and that it was less likely than not hat his tinnitus was reslated to military noise exposure.  The examiner reasoned that there was no noted hearing loss in service and while the Veteran reported some tinnitus in service, there was no associated hearing loss noted.  The examiner explained that continuous and repeated noise exposure can cause temporary or permanent hearing loss.  A normal audiogram after the noise exposure would show that there was a full recovery form the noise exposure.  The examiner finally stated that the Veteran's additional noise exposure, age and health condition since separation from service are likely contributing factors in the Veteran's hearing loss and tinnitus.

In a December 2011 letter, the Veteran's private physician, Dr. J.M.C., noted the Veteran's noise exposure from artillery in service.  He noted the Veteran's reports of hearing loss and tinnitus in service.  He stated that based on his medical experience, the Veteran's hearing loss was due to service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The record shows that the Veteran currently has bilateral hearing loss disability for VA compensation purposes and bilateral tinnitus.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of service connection is satisfied. 

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

Turning to in-service injury, the Board notes that noise exposure in service has been conceded by the RO.  Moreover, the Veteran has asserted that he sustained acoustic trauma during service while in the Republic of Vietnam and during training and while service in Vietnam with his unit, an artillery unit.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss or tinnitus disability.  Notably, the separation physical of March 1969 noted the Veteran's ears to be normal.  An audiogram done at the time of separation showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
5
0
0
X
5

In the accompanying report of medical history, the Veteran denied any problems with his ears.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss or tinnitus during service or for several years thereafter.  The first post-service evidence of a hearing loss disability and tinnitus is in 2011 treatment records. 

None of the VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability or tinnitus since service.  Here, the Board finds that the Veteran's reported history as to continued symptoms or hearing loss or tinnitus since active service, while competent, is nonetheless not credible.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until 2011.  On the contrary, the Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a hearing loss disability or tinnitus.  Moreover, at the hearing, he specifically stated he recalled no hearing loss or tinnitus in service, in the 1970's or in the 1980's.  The lack of any findings pertaining to hearing loss or tinnitus during service and the essentially normal findings at service separate weight against a findings that the Veteran's current hearing loss disability and tinnitus were originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (March 1969) and initial documented evidence of hearing loss in 2011, over 42 years after service separation. 

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability or tinnitus, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability and tinnitus, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Further, the preponderance of the medical evidence weighs against a finding that there exists a medical nexus between a current bilateral hearing loss or tinnitus disability and the Veteran's conceded in-service noise exposure.  In this regard, the Board notes that the April 2011 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities were caused by or a result of military noise exposure.  A detailed reasoning was provided for the opinion.  Therefore, the Board places great probative weight on the opinion. 

On the other hand, the December 2011 letter from the Veteran's private physician, while it provides a positive nexus opinion, it lacks a reasoning.  Moreover, the private physician does not appear to have considered the lack of complaints of hearing loss or tinnitus at the time of the Veteran's discharge from service or the Veteran's failure to recall of any pertinent symptoms during the 1970s and 1980.  Therefore, it is a bare conclusory statement which does not serve to competently support the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board affords the private opinion little probative weight. 

The Board finds that the weight of the competent evidence of record, while showing the currently diagnosed disabilities of hearing loss and tinnitus, does not demonstrate hearing loss or tinnitus manifested to a compensable degree within one year of separation.  Additionally, given that the most probative and competent opinion is against a finding of a relationship between a claimed bilateral hearing loss and tinnitus disabilities and service, the Board finds that service connection is not warranted. 

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed bilateral hearing loss and tinnitus disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed bilateral hearing loss and tinnitus disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


